
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.13.7


AMENDMENT TO THE
WASHINGTON MUTUAL, INC.
CASH BALANCE PENSION PLAN


        THIS AMENDMENT is made to the Washington Mutual, Inc. Cash Balance
Pension Plan (the "Plan") by Washington Mutual, Inc. (the "Company") on this
17th day of December 2002.

1.    Amendment of the Plan for EGTRRA Preamble.

1.Adoption and Effective Date of Amendment. This amendment of the plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (EGTRRA). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.

2.Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the plan to the extent those provisions are inconsistent with the
provisions of this amendment.

2.    Maximum Benefit Limitation

1.Effective Date. This section shall be effective for limitation years ending
after December 31, 2001.

2.Effect on Participants. Benefit increases resulting from the increase in the
limitations of section 415(b) of the Code will be provided to all current and
former participants (with benefits limited by section 415(b)) who have an
accrued benefit under the plan immediately prior to the effective date of this
section (other than an accrued benefit resulting from a benefit increase solely
as a result of the increases in limitations under section 415(b)).

3.Definitions.

3.1Defined Benefit Dollar Limitation. The "defined benefit dollar limitation" is
$160,000, as adjusted, effective January 1 of each year, under section 415(d) of
the Code in such manner as the Secretary shall prescribe, and payable in the
form of a straight life annuity. A limitation as adjusted under section 415(d)
will apply to limitation years ending with or within the calendar year for which
the adjustment applies.

3.2Maximum Permissible Benefit. The "maximum permissible benefit" is the lesser
of the defined benefit dollar limitation or the defined benefit compensation
limitation (both adjusted where required, as provided in (a) and, if applicable,
in (b) or (c) below).

(a)If the participant has fewer than 10 years of participation in the plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the plan and (ii) the denominator of which is 10. In the case of a participant
who has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the employer and
(ii) the denominator of which is 10.

(b)If the benefit of a participant begins prior to age 62, the defined benefit
dollar limitation applicable to the participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the

1

--------------------------------------------------------------------------------

actuarial equivalent of the defined benefit dollar limitation applicable to the
participant at age 62 (adjusted under (a) above, if required). The defined
benefit dollar limitation applicable at an age prior to age 62 is determined as
the lesser of (i) the actuarial equivalent (at such age) of the defined benefit
dollar limitation computed using the interest rate and mortality table (or other
tabular factor) specified in section 2.3 of the plan and (ii) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
a 5 percent interest rate and the applicable mortality table as defined in
section 2.3(b) of the plan. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (b) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

(c)If the benefit of a participant begins after the participant attains age 65,
the defined benefit dollar limitation applicable to the participant at the later
age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the defined benefit
dollar limitation applicable to the participant at age 65 (adjusted under
(a) above, if required). The actuarial equivalent of the defined benefit dollar
limitation applicable at an age after age 65 is determined as (i) the lesser of
the actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in section 2.3 of the plan and (ii) the actuarial equivalent (at such
age) of the defined benefit dollar limitation computed using a 5 percent
interest rate assumption and the applicable mortality table as defined in
section 2.3(b) of the plan. For these purposes, mortality between age 65 and the
age at which benefits commence shall be ignored.

3.    Increase in Compensation Limit

1.Increase in Limit. The annual compensation of each participant taken into
account in determining benefit accruals in any plan year beginning after
December 31, 2001, shall not exceed $200,000. Annual compensation means
compensation during the plan year or such other consecutive 12-month period over
which compensation is otherwise determined under the plan (the determination
period). For purposes of determining benefit accruals in a plan year beginning
after December 31, 2001, compensation for any prior determination period shall
be limited as provided by the employer in the adoption agreement.

2.Cost-of-living Adjustment. The $200,000 limit on annual compensation in
paragraph 1 shall be adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

3.Compensation and Statutory Compensation Limit for Prior Determination Periods.
In determining benefit accruals in plan years beginning after December 31, 2001,
the annual compensation limit in paragraph 1 of this section for determination
periods beginning before January 1, 2002, shall be $150,000 for any
determination period beginning in 1996 or earlier; $160,000 for any
determination period beginning in 1997, 1998, or 1999; and $170,000 for any
determination period beginning in 2000 or 2001.

4.    Modification of Top-Heavy Rules

1.Effective Date. This section shall apply for purposes of determining whether
the plan is a top-heavy plan under section 416(g) of the Code for plan years
beginning after December 31,

2

--------------------------------------------------------------------------------

2001, and whether the plan satisfies the minimum benefits requirements of
section 416(c) of the Code for such years. This section amends Article 8 of the
plan.

2.Determination of top-heavy status.

2.1Key Employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

2.2Determination of Present Values and Amounts. This section 2.2 shall apply for
purposes of determining the present values of accrued benefits and the amounts
of account balances of employees as of the determination date.


  2.2.1   Distributions During Year Ending on the Determination Date. The
present values of accrued benefits and the amounts of account balances of an
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the plan and any plan aggregated with
the plan under section 416(g)(2) of the Code during the 1-year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting 5-year period for
1-year period.
 
2.2.2
 
Employees not Performing Services during Year Ending on the Determination Date.
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

3.Minimum Benefits. For purposes of satisfying the minimum benefit requirements
of section 416(c)(1) of the Code and the plan, in determining years of service
with the employer, any service with the employer shall be disregarded to the
extent that such service occurs during a plan year when the plan benefits
(within the meaning of section 410(b) of the Code) no key employee or former key
employee.

5.    Direct Rollovers of Plan Distributions

1.Effective Date. This section shall apply to distributions made after
December 31, 2001.

2.Modification of Definition of Eligible Retirement Plan. For purposes of the
direct rollover provisions in section 7.2 of the plan, an eligible retirement
plan shall also mean an annuity contract described in section 403(b) of the Code
and an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in section 414(p) of the
Code.

3

--------------------------------------------------------------------------------



6.    Applicable Mortality Table

1.Effective Date. This section shall apply to distributions with annuity
starting dates on or after December 31, 2002.

2.Notwithstanding any other plan provisions to the contrary, any reference in
the plan to the Applicable Mortality Table shall be construed as a reference to
the mortality table prescribed in Rev. Rul. 2001- 62 for all purposes under the
plan.

3.For any distribution with an annuity starting date on or after the effective
date of this section and before the adoption date of this section, if
application of the amendment as of the annuity starting date would have caused a
reduction in the amount of any distribution, such reduction is not reflected in
any payment made before the adoption date of this section. However, the amount
of any such reduction that is required under §415(b)(2)(B) must be reflected
actuarially over any remaining payments to the participant.

4

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO THE WASHINGTON MUTUAL, INC. CASH BALANCE PENSION PLAN
